E. L. GUIDRY, Jr., Justice Ad Hoc*.
For the reasons assigned in the companion matter entitled State of Louisiana v. Ronald O'Shea Bowden, III, 406 So.2d 1316, our docket No. 81 — KA-1376, the defendant’s conviction and sentence for the crime of forcible rape is affirmed.
AFFIRMED.
CALOGERO, J., dissents in part, concurs in part for reasons assigned in the consolidated case 81-KA-1376.
DENNIS, J., dissents in part and concurs in part with reasons.

 Judges E. L. Guidry, Jr. and G. William Swift, Jr. of the Court of Appeal, Third Circuit and Judge Robert J. Klees of the Court of Appeal, Fourth Circuit, participated in this decision as Associate Justices ad hoc, joined by Associate Justices Pascal F. Calogero, Jr., James L. Dennis, Jack C. Watson and Harry T. Lemmon.